Citation Nr: 0804343	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the award of service connection for the cause of 
the veteran's death and Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran was in a beleaguered status from March 1942 to 
May 1942; was missing in May 1942; was a prisoner of war 
(POW) from May 1942 to September 1943; was in a no casualty 
status from September 1943 to July 1945; and served in the 
Regular Philippine Army from July 1945 to February 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila which 
granted service connection for the veteran's cause of death 
effective October 7, 2004.  In June 2005, the appellant 
testified at a travel board hearing held at the RO.  In 
several statements in support of her claim, the appellant 
also claimed entitlement to burial benefits.  As this claim 
has not been developed for appellate review, the Board refers 
it to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was a POW from May 1942 to January 1943.

2.  The veteran died in January 2001.  The certificate of 
death provides that the immediate cause of death was sudden 
death secondary to fatal arrhythmia.

3.  The appellant's application for DIC benefits was received 
by the RO in March 2001.
4.  Effective October 7, 2004, arrhythmia was recognized as a 
condition for which service connection is presumed for former 
POWs.

5.  A December 2004 rating decision granted service 
connection for the cause of the veteran's death and DIC 
effective October 7, 2004, the effective date of the new 
regulation.


CONCLUSION OF LAW

An effective date earlier than October 7, 2004, for the award 
of service connection for the veteran's cause of death and 
DIC benefits is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.309, 
3.114, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, prior to the initial denial of her claim, the RO did 
not provide the appellant with any notice of the information 
and evidence necessary to substantiate her claim, nor did it 
inform her of any information or evidence concerning earlier 
effective dates, nor of any evidence and information that he 
was expected to provide.  The letter notifying her of the 
denial of her claim additionally did not inform her of the 
requirements of 38 C.F.R. § 3.309(c) effective prior to and 
after October 7, 2004.  As a result, the notice provided to 
the appellant failed to satisfy all of the requirements set 
forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
These errors are presumed prejudicial unless the purpose of 
the notice requirements was not frustrated.  The purpose of 
the notice requirements is not frustrated where it is 
demonstrated that (1) any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  38 U.S.C.A. § 7261(b)(2); Sanders v. 
Nicholson, 487 F.3d 881 (2007); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In this case, the Board finds that the notice errors were not 
prejudicial because benefits could not have been awarded as a 
matter of law.  Because the appellant is not entitled to an 
effective date earlier than October 7, 2004 for the veteran's 
cause of death and award of DIC benefits as a matter of law, 
she was not prejudiced by the any notice errors pursuant to 
38 U.S.C.A. § 5103(a) or the applicable case law.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) (the purpose of § 5103(a) 
notice is not frustrated and the claimant is not prejudiced 
when the benefit sought cannot be awarded as a matter of 
law); Valiao v. Principi, 17 Vet. App. 229 (2003) 
(determining that a notice error was nonprejudicial where 
appellant was not entitled to benefits as a matter of law).  
In this case, there is no prejudice because arrhythmia, the 
cause of the veteran's death, was not added to the list of 
conditions for which entitlement to service connection was 
presumed for former prisoners of war until October 7, 2004.  
Thus, a remand for further development could not possibly 
change the outcome of the decision, and it is not prejudicial 
to proceed to finally decide the issue discussed in this 
decision.  Valiao v. Principi, 17 Vet. App. 229 (2003).

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400(b) (2007).

The effective date of an award based on an original claim, a 
claim for increase or a claim to reopen, pursuant to the 
enactment of such a liberalizing law or regulation must not 
be earlier than the effective date of the Act.  If a claim is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  Where compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's discretion, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114 (2007).

Based on a thorough review of the record, the Board finds 
that entitlement to an effective date earlier than October 7, 
2004, for the award of service connection for the cause of 
the veteran's death and DIC benefits is not warranted.

The appellant asserts that she is entitled to an effective 
date earlier than October 7, 2004, for the award of service 
connection for the veteran's cause of death and the award of 
DIC.  The appellant seeks an earlier effective date of March 
2001, the date the appellant's Application for Dependency and 
Indemnity Compensation, and Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child, was received by the 
RO.

The veteran was a POW from May 1942 to September 1943.  He 
died in January 2001.  The certificate of death lists the 
immediate cause of death as sudden death secondary to fatal 
arrhythmia.

When the appellant filed her application for DIC benefits in 
March 2001, arrhythmia was not listed as a disease for which 
entitlement to service connection is presumed for former 
POWs.  38 C.F.R. § 3.309(2004).  Effective prior to October 
7, 2004, if a veteran was a former prisoner of war (POW) and 
as such was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifest to a 
degree of 10 percent or more at any time after service 
discharge or release from active military service, even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  These listed diseases are 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite (if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite); post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes, and cirrhosis of the liver.

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c) (effective October 7, 
2004); 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 7, 2004).

Based upon regulations in effect prior to October 7, 2004, 
the RO denied service connection for the cause of the 
veteran's death by a July 2002 rating decision.  However, 
based upon new regulations in effect October 7, 2004, the RO 
granted service connection for the cause of the veteran's 
death effective October 7, 2004.  38 C.F.R. § 3.309 (2007).

In this case, entitlement to service connection for the cause 
of the veteran's death did not arise until the regulation was 
amended to include arrhythmia effective October 7, 2004.  
Here, the effective date of the grant of service connection 
for the cause of the veteran's death may not be earlier than 
the effective date of the October 7, 2004, amendment.  
38 C.F.R. § 3.114 (2007).

The appellant has been assigned the earliest possible 
effective date for service connection for the cause of the 
veteran's death and DIC benefits based on the presumption of 
service connection for arrhythmia.  Therefore, the 
appellant's claim for an earlier effective date lacks legal 
merit and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As the preponderance of the evidence is against the claim for 
an earlier effective date for the award of service connection 
for the cause of the veteran's death and DIC benefits, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp.2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

An effective date earlier than October 7, 2004, for the award 
of service connection for the cause of the veteran's death 
and Dependency and Indemnity Compensation (DIC) benefits, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


